EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Nos. 333-194766, 333-175130, 333-175129, 333-152396, 333-150376, 333-142078, 333-134619, 333-119712, 333-109854, 333-98577, 333-66356, 333-44592, 333-84099, 333-50267) on Form S-8 of Talon International, Inc. and Subsidiaries of our report dated March 27, 2017, relating tothe consolidated financial statements, and the financial statement schedule,appearing in this Annual Report on Form 10-K of Talon International, Inc. and Subsidiaries for the year ended December 31, 2016. /s/ SingerLewak LLP SingerLewak LLP Los Angeles, California March 27, 2017
